Filed 8/31/16 P. v. Post CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065958

v.                                                                      (Super.Ct.No. CR29957)

TRAVIS JAMES POST,                                                      OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Richard Power, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                     FACTUAL AND PROCEDURAL HISTORY

       In 1988, a felony complaint charged defendant and appellant Travis James Post

with six counts of forgery under Penal Code section 470. Defendant pled guilty to count

1 (forged check in the amount of $1,400), count 2 (forged check in the amount of

$1,200), and count 3 (forged check in the amount of $1,200). On September 30, 1988,

the trial court granted defendant probation for 60 months under various terms and

conditions.

       On February 16, 2016, defendant filed a petition for resentencing under Penal

Code section 1170.18 (Proposition 47). The People opposed defendant’s motion because

defendant’s convictions did not qualify under Proposition 47: “[V]ictim restitution was

set at $36,290.35 so over $950. Per the minutes the restitution applies to all 3 victims

(one thing says $35,290.35 & minutes say $36,29[0].35).”

       On March 21, 2016, the trial court denied defendant’s motion because “restitution

exceeded [$]950.00 ([$]35,290.35). Not eligible.”

       On April 27, 2016, defendant filed a timely notice of appeal.

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.




                                              2
      We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error.

                                       DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                       MILLER
                                                                                          J.


We concur:


McKINSTER
                       Acting P. J.


SLOUGH
                                  J.




                                            3